DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on9/30/2020 and 1/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba, US 2006/002146 (hereinafter “Baba”).
Regarding claim 1, Baba teaches (at least in Figures 1A and 1B) a light-emitting module (100), comprising: a light guide plate (5) including a first surface (top), and a second surface (bottom) opposite to the first surface; a light-emitting device disposed at a second surface side of the light guide plate (see Figure 1B); a first light-reflective member provided at a periphery of the light-emitting device at the second surface side (31, [0039]); and a second light-reflective member provided outward of the first light-reflective member at the second surface (4, [0039]), a diffuse reflectance of the first light-reflective member for light emitted by the light-emitting device being greater than a diffuse reflectance of the second light-reflective member for the light emitted by the light-emitting device ([0039]). 
Regarding claim 2, Baba further teaches wherein the diffuse reflectance of the first light-reflective member for the light emitted by the light-emitting device is greater than a specular reflectance of the first light-reflective member for the light emitted by the light-emitting device, and the diffuse reflectance of the second light-reflective member for the light emitted by the light-emitting device is less than a specular reflectance of the second light-reflective member for the light emitted by the light-emitting device (id).
Regarding claim 4, Baba further teaches wherein the second light-reflective member does not include a light-diffusing material ([0039]).
Regarding claim 8, Baba further teaches wherein the light-emitting device is disposed in a recess provided at the second surface side of the light guide plate (Figure 1B, recess 3A).
Regarding claim 9, Baba further teaches wherein the light-emitting device is fixed to the light guide plate by a light-transmissive member provided between a sidewall of the recess and a side surface of the light-emitting device (id).
Regarding claim 11, Baba further teaches wherein the light-emitting device is disposed in a through-portion extending between the first surface and the second surface of the light guide plate (Figure 4, through hole 51).
Regarding claim 12, Baba further teaches wherein the light-emitting device is fixed to the light guide plate by a light-transmissive member provided between a sidewall of the through-portion and a side surface of the light-emitting device (id).
Regarding claim 17, Baba further teaches wherein the light-emitting device includes: a light-emitting element (1); a transparent member covering a major light-emitting surface of the light-emitting element (Figure 1B); and a sixth light-reflective member covering a side surface of the light-emitting element (4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Won, US 2010/0207152 (hereinafter Won).
Regarding claim 5, Baba teaches the invention as explained above regarding claim 1, but is silent as to the reflective layer being a multiple layer stack of insulators.  However, in the same field of endeavor of backlights, Won teaches the reflective layer may be formed by a layer stack of insulators (claims 1 and 4).  Further, based on the teaching of Won, it would have been obvious for one of ordinary skill in the art at the time of filing to comprise the reflective layer of Baba of a multiple layer stack of insulators in order to obtain the benefits taught by Won, including strengths, and insulating properties, as well as the ability to tailor the reflection to the desired specifications using differing indexes of refraction.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baba.
Regarding claim 6, Baba teaches the invention as explained above but is silent as to the diffuse reflective film being formed on the sides of the light guide plate in addition to the rear surface.  However, it is the position of the examiner that the beneficial purpose of the diffuse reflecting film would have been well known based on the teaching of Baba, and it would have been an ordinary matter of design choice for one of ordinary skill in the art at the time of filing to provide the film on the sides of the light guide plate as well to further enhance light emission efficiency of the device.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Chen, US 2011/0051457 (hereinafter Chen).
Regarding claims 3 and 7, Baba teaches the invention as explained above regarding claims 1 and 6 respectively, but is silent as to the diffuse reflecting member comprising resin and diffusing material.  However, in the same field of endeavor of backlights, Chen teaches a diffuse reflective member comprising resin and diffusing material ([0030]).  Further, it would have been well known to those of ordinary skill in the art at the time of filing to form the diffuse reflective surface using resin and a diffusing material due to the strength and adhesion of resin and appropriateness for the intended purpose of creating a film.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a resin diffuse reflecting film on the Baba device.
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Epstein, US 2005/0265029 (hereinafter Epstein).
Regarding claims 10, 13, and 14, Baba teaches the invention as explained above regarding claims 8, 11 and 12 respectively, but is silent as to a reflective member on an upper light emitting surface of the light guide.  However, in the same field of endeavor of backlights, Epstein teaches a light reflecting member corresponding to the light emitting diode, and formed on the upper surface of the light guide plate ([0069]).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing reflective members on direct emission type backlight devices serves to enhance light emitting uniformity of the device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide reflective members corresponding to the light emitting devices on the top surface of the Baba light guide plate.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Epstein and further in view of Chen.
Regarding claims 15 and 16, Baba and Epstein teach the invention as explained above regarding claims 10 and 14, but are silent as to the light reflective member comprising a resin including a light diffusing material.  However, in the same field of endeavor of backlights, Chen teaches the resin including a light diffusing material, as taught above regarding claim 3.  The reasons for combining the teachings are the same as explained regarding claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875